      Case 2:19-cv-02610-JAM-DB Document 9 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    TONY BLACKMAN,                                     No. 2:19-cv-2610 JAM DB P
 5                       Plaintiff,
 6           v.                                          ORDER
 7    E. BENYARD, et al.,
 8                       Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On April 10, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

15   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

16   the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed April 10, 2020, are adopted in full;

21          2. This action is dismissed without prejudice; and

22          3. The Clerk of Court is directed to close this case.

23
     DATED: May 11, 2020
24
                                                    /s/ John A. Mendez____________                _____
25

26                                                  UNITED STATES DISTRICT COURT JUDGE

27

28
                                                         1
